Appeal from an order of the Albany County Court, which granted defendant’s motion to dismiss the complaint and denied plaintiff’s motion for summary judgment, and from the judgment entered thereon. The parties entered into a written contract wherein defendant engaged plaintiff to manage certain commercial premises which it owned, and to collect rentals and perform certain other services upon a commission basis. The contract was for a definite term and provided for automatic annual renewals. Each annual renewal period ended on the last day of February. On June 30, 1949-, defendant made a bona fide sale of the premises, and so notified the plaintiff. In this action plaintiff seeks to recover commissions for the unexpired portion of the annual renewal period, or, from June 30, 1949, until the end of February, 1950. Concededly defendant was not in possession of the premises or the recipient of any rents during this period. Neither did the plaintiff perform any services during this period. The contract refers to the defendant as “ owner ” and refers to compensation to the plaintiff for “ services.” From the very nature of the contract and from the terms thereof, we think it implicit that the contract term ended upon a bona fide sale of the premises involved, and that both parties so intended and so understood. *801The court below properly decided the motions. Order and judgment unanimously affirmed, with costs. Present — Poster, P. J., Bergan, Coon, Halpern and Imrie, JJ. See post, p. 845.]